Case 19-62049-tmr11   Doc 129   Filed 06/22/20
Case 19-62049-tmr11   Doc 129   Filed 06/22/20
Case 19-62049-tmr11   Doc 129   Filed 06/22/20
Case 19-62049-tmr11   Doc 129   Filed 06/22/20
Case 19-62049-tmr11   Doc 129   Filed 06/22/20
Case 19-62049-tmr11   Doc 129   Filed 06/22/20
Case 19-62049-tmr11   Doc 129   Filed 06/22/20
Case 19-62049-tmr11   Doc 129   Filed 06/22/20
Case 19-62049-tmr11   Doc 129   Filed 06/22/20
Case 19-62049-tmr11   Doc 129   Filed 06/22/20
Case 19-62049-tmr11   Doc 129   Filed 06/22/20
Case 19-62049-tmr11   Doc 129   Filed 06/22/20
                                                                                                                                      UST-17


                                                                                                       Case Number: 19-62049-tmr11
                                                                                                       Report Mo/Yr:           May-20
                                         19-62049-tmr11
Debtor:                                  4 Him Food Group, LLC
                                         4 Him Food Group, LLC
                                                UST-17, STATEMENT OF OPERATIONS (Continued)



Question 6 - Case Progress. Explain what progress the debtor has made during the reporting month toward confirmation of a plan of
reorganization.

           Disclosure Statement approved and served upon creditors; ballots being received and tallied; confirmation hearing
scheduled for July 2, 2020




                                                                                                   Estimated Date
                                                                                                     To be Filed
                                                                                 Filed ?             If not Filed
                                         Disclosure Statement:                    Yes                       n/a

                                         Plan of Reorganization:                  Yes                       n/a




WHERE TO FILE A MONTHLY OPERATING REPORT: Local Bankruptcy Rule 2015-2 requires the debtor to file its monthly
financial report with the U.S. Bankruptcy Court.


File the original….(select only one)

For a Chapter 11 case filed in Portland, OR:                             For a Chapter 11 case filed in Eugene, OR:
                             United States Bankruptcy Court                                   United States Bankruptcy Court
                             1001 SW 5th Avenue, 7th floor                                    405 East 8th Avenue, Suite 2600
                             Portland, OR 97204                                               Eugene, OR 97401


CERTIFICATION: The undersigned certifies that copies of this report and supporting documents have been served upon each of
the following persons in this case: U.S. Trustee; the chairperson of each official committee of creditors or equity security holders
and the attorney(s) for each such committee; the debtor and the debtor's attorney; and the trustee and the trustee's attorney, if
applicable.

         /s/ Timothy A. Solomon                                                             6/22/20
BY:_____________________________________________                               DATE:____________________

TITLE:_Counsel to Debtor_________________                          PHONE NUMBER: _971-634-0194__________

Send U.S. Trustee's copy to: (select only one)

For a Chapter 11 case filed in Portland, OR:                         For a Chapter 11 case filed in Eugene, OR:

Office of the United States Trustee                                   Office of the United States Trustee
620 SW Main Street, Suite 213                                         405 East 8th Avenue, Suite 1100
Portland, OR 97205                                                    Eugene, OR 97401




          Monthly Operating Report -Corporate or Partnership Debtor                                                       Page 1 of 1
          United States Trustee-Oregon                                                                                    (Revised 3/4/11)



                                               Case 19-62049-tmr11          Doc 129        Filed 06/22/20
Case 19-62049-tmr11   Doc 129   Filed 06/22/20
Case 19-62049-tmr11   Doc 129   Filed 06/22/20
Case 19-62049-tmr11   Doc 129   Filed 06/22/20
Case 19-62049-tmr11   Doc 129   Filed 06/22/20
Case 19-62049-tmr11   Doc 129   Filed 06/22/20
Case 19-62049-tmr11   Doc 129   Filed 06/22/20
Case 19-62049-tmr11   Doc 129   Filed 06/22/20
Case 19-62049-tmr11   Doc 129   Filed 06/22/20
Case 19-62049-tmr11   Doc 129   Filed 06/22/20
Case 19-62049-tmr11   Doc 129   Filed 06/22/20
Case 19-62049-tmr11   Doc 129   Filed 06/22/20
Case 19-62049-tmr11   Doc 129   Filed 06/22/20
Case 19-62049-tmr11   Doc 129   Filed 06/22/20
Case 19-62049-tmr11   Doc 129   Filed 06/22/20
Case 19-62049-tmr11   Doc 129   Filed 06/22/20
